
	

114 HR 3106 : Construction Reform Act of 2016
U.S. House of Representatives
2016-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 3106
		IN THE SENATE OF THE UNITED STATES
		February 10, 2016Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to make certain improvements in the administration of
			 Department medical facility construction projects.
	
	
 1.Short titleThis Act may be cited as the Construction Reform Act of 2016. 2.Department of Veterans Affairs construction reforms (a)Application of industry standards; assistanceSection 8103 of title 38, United States Code, is amended by adding at the end the following new subsections:
				
 (f)To the maximum extent practicable, the Secretary shall use industry standards, standard designs, and best practices in carrying out the construction of medical facilities.
					(g)
 (1)The Secretary shall provide to a non-Department Federal entity with which the Secretary has entered into an agreement under subsection (e)—
 (A)design, planning, and construction assistance before the entity issues a request for proposals for the design or construction of the super construction project covered by the agreement;
 (B)any documents or information needed for the entity to carry out the responsibilities of the entity with respect to the super construction project; and
 (C)upon the request of the entity, any other assistance that the entity determines necessary to carry out such responsibilities.
 (2)Any assistance provided under paragraph (1) shall be provided to the non-Department Federal entity on a non-reimbursable basis.
						(h)
 (1)With respect to a proposed change to a contract entered into by a non-Department Federal entity with which the Secretary has entered into an agreement under subsection (e) that is estimated at a value of less than $250,000, the non-Department Federal entity shall issue a final decision regarding such change not later than 30 days after the date on which the change is proposed.
 (2)With respect to a proposed change to such a contract that is estimated at a value of $250,000 or more—
 (A)the Secretary may provide to the entity the recommendations of the Secretary regarding such change; (B)during the 30-day period beginning on the date on which the entity furnishes to the Secretary information regarding such change, the Secretary may issue the final decision regarding such change; and
 (C)if the Secretary does not issue a final decision under subparagraph (B), during the 30-day period following the period described in such paragraph, the entity shall issue a final decision regarding such a change no later than 90 days from when the entity furnished information regarding such a change to the Secretary.
 (i)The Secretary shall ensure that each employee of the Department with responsibilities relating to the construction or alteration of medical facilities, including such construction or alteration carried out pursuant to contracts or agreements, undergoes a program of ongoing professional training and development. Such program shall be designed to ensure that employees maintain adequate expertise relating to industry standards and best practices for the acquisition of design and construction services. The Secretary may provide the program under this subsection through a contract or agreement with a non-Federal entity or with a non-Department Federal entity..
			(b)Limitation on planning and design for super construction projects
 (1)In generalSection 8104(a) of title 38, United States Code, is amended— (A)by redesignating paragraph (3) as paragraph (4);
 (B)by inserting after paragraph (2) the following new paragraph (3):  (3)The Secretary may not obligate or expend funds for advance planning or design for any super construction project, until the date that is 60 days after the date on which the Secretary submits to the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate and the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives notice of such obligation or expenditure.; and
 (C)in paragraph (4), as redesignated by paragraph (1) of this subsection, by adding at the end the following new subparagraph:
						
 (C)The term super construction project means a project for the construction, alteration, or acquisition of a medical facility involving a total expenditure of more than $100,000,000, but such term does not include an acquisition by exchange..
 (2)ApplicabilityThe amendments made by paragraph (1) shall take effect on the date of the enactment of this Act and shall apply with respect to a construction project that is initiated on or after that date.
				(c)Congressional approval of certain projects
 (1)Projects that exceed specified amountSubsection (c) of section 8104 of title 38, United States Code, is amended to read as follows:  (c) (1)The Secretary may not obligate funds for a major medical facility project or a super construction project approved by a law described in subsection (a)(2) in an amount that would cause the total amount obligated for that project to exceed the amount specified in the law for that project (or would add to total obligations exceeding such specified amount) by more than 10 percent unless the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate and the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives each approve in writing the obligation of those funds.
 (2)The Secretary shall— (A)enter into a contract with an appropriate non-department Federal entity with the ability to conduct forensic audits on medical facility projects for the conduct of an external forensic audit of the expenditures relating to any major medical facility or super construction project for which the total expenditures exceed the amount specified in the law for the project by more than 25 percent; and
 (B)enter into a contract with an appropriate non-department Federal entity with the ability to conduct forensic audits on medical facility projects for the conduct of an external audit of the medical center construction project in Aurora, Colorado..
 (2)Use of extra amountsSubsection (d) of such section is amended— (A)in paragraph (2)(B), in the matter preceding clause (i), by striking Whenever and inserting Before; and
 (B)by adding at the end the following new paragraph:  (3)The Secretary may not obligate any funds described in paragraph (1) or amounts described in paragraph (2) before the date that is 30 days after the notification submitted under paragraph (1) or paragraph (2)(B), as the case may be, unless the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate and the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives each approve in writing the obligation of those funds or amounts..
					(3)Notification requirements
 (A)Committees requiredSubsection (d)(1) of such section is amended by striking each committee and inserting the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate and the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives.
 (B)Use of amounts from bid savingsSubsection (d)(2)(B) of such section is amended by adding at the end the following new clause:  (iv)With respect to the major construction project that is the source of the bid savings—
 (I)the amounts already obligated or available in the project reserve for such project; (II)the percentage of such project that has been completed; and
 (III)the amount of such bid savings that is already obligated or otherwise being used for a purpose other than such project..
					(d)Quarterly report on super construction projects
 (1)In generalAt the end of subchapter I of chapter 81 of title 38, United States Code, add the following new section:
					
						8120.Quarterly report on super construction projects
 (a)Quarterly reports requiredNot later than 30 days after the last day of each fiscal quarter the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives on the super construction projects carried out by the Secretary during such quarter. Each such report shall include, for each such project—
 (1)the budgetary and scheduling status of the project, as of the last day of the quarter covered by the report; and
 (2)the actual cost and schedule variances of the project, as of such day, compared to the planned cost and schedules for the project.
 (b)Super construction project definedIn this section, the term super construction project has the meaning given such term in section 8104(a)(4)(C) of this title.. (2)Clerical amendmentThe table of sections at the beginning of the chapter is amended by adding at the end of the items relating to such subchapter the following new item:
					
						
							8120. Quarterly report on super construction projects..
				(e)Accelerated master planning for each medical facility of the department of veterans affairs
 (1)Existing facilitiesNot later than December 31, 2016, the Secretary of Veterans Affairs shall complete a master plan described in paragraph (3) for each medical facility of the Department of Veterans Affairs.
 (2)New facilitiesFor each medical facility of the Department for which construction is completed after the date of the enactment of this Act, the Secretary shall complete a master plan described in paragraph (3) for the facility by not later than the earlier of the following dates:
 (A)The date on which activation is completed. (B)The date of the formal dedication of the facility.
 (3)Master plan describedA master plan described in this paragraph is, with respect to a medical facility of the Department, a plan to inform investment decisions and funding requests over a 10-year period for construction projects at such medical facility—
 (A)to meet the health care needs of a changing veteran population through a combination of health care from the Department and other community resources; and
 (B)to maximize the best use of the land and structures comprising such medical facility. 3.Assistant Inspector General for Construction (a)In generalChapter 3 of title 38, United States Code, is amended by inserting after section 312 the following new section:
				
					312A.Assistant Inspector General for Construction
 (a)In generalThere is in the Office of Inspector General an Assistant Inspector General for Construction. The Assistant Inspector General for Construction is responsible for conducting, supervising, and coordinating audits, evaluations, and investigations of the planning, design, contracting, execution, and construction of facilities and infrastructure of the Department, including major and minor construction projects and leases.
 (b)QualificationsEach individual appointed as Assistant Inspector General for Construction shall be an individual who has expertise in construction and facilities management.
						(c)Reports
 (1)Not later than 60 days after the appointment of an individual as the Assistant Inspector General for Construction, and every calendar quarter thereafter, the Assistant Inspector General for Construction shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report summarizing the activities of the Assistant Inspector General for Construction during the 120-day period ending on the date of such report.
 (2)In addition to the report required in paragraph (1), and the requirements contained in section 5 of the Inspector General Act of 1978 (5 U.S.C. App.), the Assistant Inspector General for Construction shall promptly provide to the Committees on Veterans’ Affairs of the Senate and House of Representatives the findings of any investigation undertaken by the Assistant Inspector General for Construction, and shall notify the Committees promptly if the Assistant Inspector General for Construction identifies any serious or flagrant problem or deficiency relating to the administration or operation of any construction program of the Department, if, during the course of any investigation, the Assistant Inspector General for Construction determines that Congress should take immediate action.
 (3)Nothing in this subsection shall be construed to authorize the public disclosure of information that is—
 (A)specifically prohibited from disclosure by any other provision of law; (B)specifically required by Executive Order to be protected from disclosure in the interest of national defense or national security or in the conduct of foreign affairs; or
 (C)a part of an ongoing criminal investigation.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 312 the following new item:
				
					
						312A. Assistant Inspector General for Construction..
			
	Passed the House of Representatives February 9, 2016.Karen L. Haas,Clerk
